DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/8/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (20150103306) in view of Takito (JP5126682; English translation provided) and Sunder (20090159408).
As to claim 1, Kaji (Figs. 1-28) discloses a head-mounted display (virtual or augmented reality display headset 510 [0070,0083,0085]), comprising: 
an optical assembly (pair of virtual or augmented reality eyepieces 530a, 530b [0070,0083]); and 
an actuator (actuator mechanism 560 [0085]), comprising: 

a locking-release mechanism configured to modify operation of the movement mechanism upon detection of an event (a lock formed of clamps, set screws, clips or other fasteners is provided at each eyepiece affixing each eyepiece to a corresponding rail according to user provided input [0073]).
Kaji does not expressly disclose disengaging a portion of the movement mechanism or the event being a dynamic event.
Takito (Figs. 1-6) discloses a head-mounted display disengaging a portion of the movement mechanism or the event being a dynamic event (the head mounted display uses a sensor to detect dynamic events such as unexpected objects approaching the device which might cause damage and an actuator releases a locking mechanism to loosen the display element and protect it [0039-0045]). 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have released the locking mechanism as taught by Takito in the device of Kaji. The suggestion/motivation would have been to protect the device and prevent damage [0045].
Kaji in view of Takito does not explicitly disclose a dampening mechanism configured to control positional changes of the optical component during the dynamic event.
Sunder discloses a dampening mechanism configured to control positional changes of the optical component during the dynamic event (electromagnetic dampeners are added to 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have provided a dampening mechanism for the optical components as taught by Takito in the device of Kaji. The suggestion/motivation would have been to further protect important and sensitive components of the device from impacts or movements which may cause damage [0002].
As to claim 2, Kaji in view of Takito does not expressly disclose the movement mechanism is configured to adjust the position of the optical component within the optical assembly to a pre- dynamic event position in accordance with detection of an end of the dynamic event.
Sunder discloses adjusting the position of components within the optical assembly to a pre- dynamic event position (electromagnetic dampeners dampen movement of optical components of portable electronic devices such as a displays when the device detects free-fall absorbing movements and ensuring the components remain in their positions after dampening vibrations have ended [0038,0039,0045]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have provided a dampening mechanism for the optical components as taught by Takito in the device of Kaji. The suggestion/motivation would have been to further protect important and sensitive components of the device from impacts or movements which may cause damage [0002].
As to claim 3, Kaji (Figs. 1-28) discloses the movement mechanism comprises a lead screw and a nut assembly, the nut assembly configured to translate along the lead screw based 
As to claim 5, Kaji in view of Takito does not expressly disclose the dampening mechanism comprises an electromagnetic component configured to generate attraction between the nut assembly and the lead screw during the dynamic event.
Sunder discloses the dampening mechanism comprises an electromagnetic component configured to generate attraction (electromagnetic dampeners dampen movement of optical components by magnetic attraction [0038,0039,0045]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have provided a dampening mechanism for the optical components as taught by Takito in the device of Kaji. The suggestion/motivation would have been to further protect important and sensitive components of the device from impacts or movements which may cause damage [0002].
As to claim 6, Kaji (Figs. 1-28) discloses the movement mechanism comprises a lead screw and a plate, wherein the plate is configured to translate along the lead screw based on rotation of the lead screw (actuator includes a lead screw, control knob, and nut within and moving relative to bridge 516 [0085,0088]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (20150103306) in view of Takito (JP5126682; English translation provided), Sunder (20090159408), and BEI (20180283741).
As to claim 9, Kaji in view of Takito and Sunder does not expressly disclose the dampening mechanism comprises an electromagnetic component configured to repel the movement mechanism from end portions of the actuator during the dynamic event.
BEI discloses dampening mechanism comprises an electromagnetic component configured to repel the movement mechanism (electromagnetic dampener is configured in either of an attractive or repulsive force [0106]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have dampened using repulsion for the optical components as taught by Takito in the device of Kaji as modified by Sunder. The suggestion/motivation would have been to improve protection since contact does not have to be made to dampen.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (20150103306) in view of Takito (JP5126682; English translation provided), Sunder (20090159408), and Ragner (7,059,182).
As to claim 10, Kaji in view of Takito and Sunder does not expressly disclose the dampening mechanism comprises a spring or cable configured to restrict motion of the movement mechanism during the dynamic event.
Ragner discloses dampening mechanism comprises a spring or cable configured to restrict motion of the movement mechanism during the dynamic event (portable device dampeners used to protect components from fall damage make use of loaded springs to absorb the impact [col. 10, lines 11-15]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have dampened using repulsion for the optical components as taught by Takito in the device of Kaji as modified by Sunder. The suggestion/motivation would have been to allow passive dampening without using electrical power thus decreasing cost.

Allowable Subject Matter
Claims 11-20 are allowed.
Claim(s) 4, 7, 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to newly amended independent claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628              

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628